DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment was filed on 9/2/2022.
Claim 2 is canceled.
Response to Arguments
Applicant’s arguments, see Remarks on pages 8-9, filed 9/2/2022, with respect to 35 USC 102(a)(1) and 35 USC 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record of Chin et al. discloses facial skin image classification system using CNN deep learning algorithm. WO2011/087807 discloses diagnosing melanoma from digital images by extracting dimensional, shape and color features then is processed using trained learning machine to classify the suspected lesion. However, this and other cited art of record fails to teach, disclose or suggest the limitation/feature of “wherein the CNN comprises: an encoder phase defined from a pre-trained network for image classification and configured to encode features to a final encoder phase feature net; and a decoder phase configured to receive the final encoder phase feature net for decoding by a plurality (N) of respective parallel skin sign branches to generate each of the N respective skin sign diagnoses” in combination with claim as a whole, recited in claim 1. Corresponding independent claims 19-20 are allowed for the same reasons. Dependent claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669